HEANEY, Circuit Judge,
dissenting.
I disagree with the majority that the warrants were sufficiently drawn to pass the particularity requirement of the fourth amendment. I also believe the majority errs in extending the Leon good faith doctrine to warrants lacking sufficient specificity or particularity, or to searches which include areas other than those specified in the warrant. For these reasons, I respectfully dissent.
The majority is of the opinion that the South Dakota warrant does not fail for overbreadth. Yet, the Tenth Circuit in Voss v. Bergsgaard, 774 F.2d 402 (10th Cir.1985), held that the Colorado warrants, almost identical to the South Dakota warrant, were invalid for their failure to particularize the items to be seized. The Tenth Circuit stated:
The bulk of the warrant was not restricted to evidence relating to tax fraud, however. It authorized government agents to rummage through all of the NCBA’s customer files, bank records, employee records, precious metal records, marketing and promotional literature, and more, seeking any information pertaining to any federal crime. Even to describe the warrant as limited to evidence relating to federal crimes is an interpretation generous to the government. The concluding sentence in the warrant refers to the general conspiracy statute, but is not couched in terms that clearly restrict seizure to evidence relevant to the violation of the statute. The sentence simply reads: “All of which are evidence of violations of Title 18, United States Code, Section 371.” Even if the reference to section 371 is construed as a limitation, it does not constitute a constitutionally adequate particularization of the items to be seized.
Id., 774 F.2d at 404-05.
The majority’s cursory analysis of the overbreadth issue clearly misses the mark.. The constitutional standard for particularity in a search warrant requires that the language be sufficiently definite to enable the searcher to ascertain and identify the thing authorized to be seized. United *452States v. Strand, 761 F.2d 449, 453 (8th Cir.1985). It is not enough that a warrant “calls for the seizure of any property being used in violation of federal law,” as suggested by the majority. The description of the property to be seized must be so specific that it leaves nothing to the discretion of the agents executing the warrant. Marvin v. United States, 732 F.2d 669, 674 (8th Cir.1984). Furthermore, the warrant must not allow the officers to seize more than is reasonable under the circumstances. Id.
As the Tenth Circuit clearly pointed out, the insufficient particularity of the Colorado warrants is illustrated by some of the items seized: copies of the Internal Revenue Code, the Federal Rules of Criminal Procedure, and The Federalist Papers. Voss, 774 F.2d at 405. The record indicates that the South Dakota warrant led to the seizure of a personal phone book, newspaper articles about tax protestors, a Bible, a folder containing information on contract law, and survivalist literature. None of these items showed that the Hawleys had failed to file tax returns or that they had conspired with the other banking warehouse operators to hide taxable income. The sweeping nature of the searches indicates that the executing agents were interested in any item or document that might illustrate the appellants’ political views on federal income taxation or their affiliation with tax protestors. There is nothing significantly different between the Colorado warrants and the South Dakota warrant. Because all of the warrants failed to limit the discretion of the searching officers, I believe they are all constitutionally deficient.
I also disagree with the application of the Leon good faith exception to the exclusionary rule in this case. In United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), the Supreme Court held that evidence seized by police officers acting in good faith pursuant to a facially valid warrant would be admissible even though the warrant was subsequently found to lack probable cause. The Court cautioned, however, that “[i]n so limiting the suppression remedy, we leave untouched the probable-cause standard and the various requirements for a valid warrant.” Id., 468 U.S. at 923, 104 S.Ct. at 3421. It expressly refused to apply the good-faith exception to warrants which fail to adequately specify the place to be searched or the items to be seized. Id. Furthermore, the Court noted that its holding was based on an assumption “that the officers properly executed the warrant and searched only those places and for those objects that it was reasonable to believe were covered by the warrant.” Id., 468 U.S. at 918 n. 19, 104 S.Ct. at 3418 n. 19. This language indicates that application of the Leon exception to the exclusionary rule should not apply to facially over-broad warrants or to searches which exceed the scope of the warrant. See also United States v. Strand, supra, 761 F.2d at 456 (Leon does not apply to cases in which officers seize items not authorized by warrant); United States v. Fuccillo, 808 F.2d 173, 177-78 (1st Cir.), cert. denied, 482 U.S. 905, 107 S.Ct. 2481, 96 L.Ed.2d 374 (1987) (Leon good faith exception does not apply when agents exceed the authority of a broadly-drawn warrant); United States v. Spilotro, 800 F.2d 959, 968 (9th Cir.1986) (the Leon exception to exclusionary rule is inapplicable to conduct of searching officers who act pursuant to an overly broad warrant); United States v. Crozier, 777 F.2d 1376, 1381 (9th Cir.1985) (agent cannot reasonably rely on overbroad warrant which fails to describe particular items to be seized).
Because I believe the warrants were facially deficient and the officers seized items not reasonably related to the crime of tax fraud, I do not believe that this evidence is admissible under the good faith exception to United States v. Leon. The majority fails to persuade me to the contrary.